NOTE: This order is nonprecedential.

@Hniteh étates (£01m of appeals
for the erheral Qtirtuit

HIGHMARK, INC.,
Plaintiff-Appellee,

V.

ALLCARE HEALTH MANAGEMENT SYSTEMS,
INC.,
Defendant-Appellant.

2011-1219

Appeal from the United States District Court for the
Northern District of Texas in case no. 03-CV-1384, Judge
Terry Means.

0N MOTION

ORDER

Allcare Health Management Systems, Inc. moves
without opposition for a 10-day extension of time, until
December 2, 2011, to ﬁle its response to Highmark, Inc’s
motion to ﬁnd appeal by Allcare Health Management
Systems, Inc. to be frivolous.

Upon consideration thereof,

HIGHMARK V. ALLCARE HEALTH 2

IT IS ORDERED THAT:

The motion is granted.

FOR THE COURT

DEC 0 8  Isl Jan Horbaly
Date Jan Horbaly _

Clerk

cc: Cynthia E. Kernick, Esq.
Donald R. Dunner, Esq.

s2 1 [9.3. counfgﬁgpms FOR

THE FEDERAL CIRCUIT

mac 082011

JAN HORBALY
‘ CLERK